        Case 1:18-cv-01296-ELR Document 14 Filed 12/11/18 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA

                                    )
UNITED STATES OF AMERICA ex rel. )
GRETCHEN E. OLDS, THE STATE OF )
GEORGIA ex rel. GRETCHEN E.         )
OLDS, and GRETCHEN E. OLDS on her )
own behalf,                         )                Civil Action No.
                                    )                1:18-cv-01296-ELR
            Plaintiffs and Relator, )
                                    )
     v.                             )
                                    )
ONELIO E. PERDOMO, DAVE W.          )
GEORGE, and RIVERSIDE FAMILY        )
MEDICAL, P.C.,                      )
                                    )
            Defendants.             )
                                    )

                            NOTICE OF DISMISSAL

      Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Plaintiff-

Relator Gretchen E. Olds hereby files this Notice of Dismissal and respectfully

requests that this action be dismissed without prejudice.

      The Complaint alleges causes of action in the name of the United States of

America and the State of Georgia pursuant to the qui tam provisions of the federal

False Claims Act, 31 U.S.C. § 3730(b) and the Georgia False Medicaid Claims

Act, O.C.G.A. § 49-4-168.1, as well as other individual causes of action.
        Case 1:18-cv-01296-ELR Document 14 Filed 12/11/18 Page 2 of 5




      The United States of America and the State of Georgia have authorized the

undersigned counsel to state that they consent to this voluntary dismissal. See 31

U.S.C. § 3730(b)(1); O.C.G.A. § 49-4-168.2(b).

      This action is dismissed without prejudice because the Defendants have not

been served with the Complaint, and they have not filed an Answer or any other

pleading in this matter. See Fed. R. Civ. P 41(a).

      Respectfully submitted this 11th day of December, 2018.


      s/ Lynn M. Adam                        s/ Kevin A. Maxim
      Georgia Bar No. 002319                 Georgia Bar No. 478580
      ladam@khayatlawfirm.com                kmaxim@maximlawfirm.com
      Robert C. Khayat
      Georgia Bar No. 416981                 THE MAXIM LAW FIRM, P.C.
      rkhayat@khayatlawfirm.com              1718 Peachtree St., NW
                                             Suite 599
      THE KHAYAT LAW FIRM                    Atlanta, Georgia 30309
      75 Fourteenth Street, NE               Phone: (404) 924-4272
      Suite 2750                             Fax: (404) 924-4273
      Atlanta, Georgia 30309
      Tel: (404) 978-2750
      Fax: (404) 978-2901


                 Attorneys for Plaintiff-Relator Gretchen E. Olds




                                         2
        Case 1:18-cv-01296-ELR Document 14 Filed 12/11/18 Page 3 of 5




                                CERTIFICATION

       Pursuant to N.D. Ga. LR 7.1(D), counsel for Plaintiff-Relator hereby certifies
that this document has been prepared with Times New Roman (14 point) font, which
font has been approved under LR 5.1(C).

                                       s/ Lynn M. Adam
                                       Georgia Bar No. 002319
                                       ladam@khayatlawfirm.com

                                       THE KHAYAT LAW FIRM
                                       75 Fourteenth Street, NE
                                       Suite 2750
                                       Atlanta, Georgia 30309
                                       Tel: (404) 978-2750
                                       Fax: (404) 978-2901

                                       Attorney for Plaintiff-Relator
                                       Gretchen E. Olds
          Case 1:18-cv-01296-ELR Document 14 Filed 12/11/18 Page 4 of 5




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA

                                    )
UNITED STATES OF AMERICA ex rel. )
GRETCHEN E. OLDS, THE STATE OF )
GEORGIA ex rel. GRETCHEN E.         )
OLDS, and GRETCHEN E. OLDS on her )
own behalf,                         )              Civil Action No.
                                    )              1:18-cv-01296-ELR
            Plaintiffs and Relator, )
                                    )
     v.                             )
                                    )
ONELIO E. PERDOMO, DAVE W.          )
GEORGE, and RIVERSIDE FAMILY        )
MEDICAL, P.C.,                      )
                                    )
            Defendants.             )
                                    )

                         CERTIFICATE OF SERVICE

      I hereby certify that on the 11th day of December, 2018, I submitted the

foregoing NOTICE OF DISMISSAL by using the CM/ECF system which will

automatically send email notification of such filing to the following attorneys of

record:

           James P. Mooney                           Gabriel Mendel
      Assistant Attorney General                 Assistant U.S. Attorney
            State of Georgia               Richard B. Russell Federal Building
      200 Piedmont Avenue, S.E.                75 Ted Turner Drive, S.W.
       West Tower – 19th Floor                          Suite 600
        Atlanta, Georgia 30334                   Atlanta, Georgia 30303
        jmooney@law.ga.gov
 Case 1:18-cv-01296-ELR Document 14 Filed 12/11/18 Page 5 of 5




This 11th day of December, 2018.

                                   s/ Lynn M. Adam
                                   Georgia Bar No. 002319
